         Case 5:18-cr-00227-SLP Document 64 Filed 03/05/19 Page 1 of 4



             IN THE UNITED STATES DISTRICT COURT FOR THE

                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                       )
                                                )
                     Plaintiff,                 )
                                                )
              -vs-                              ) No. CR-18-227-SLP
                                                )
JOSEPH MALDONADO-PASSAGE,                       )
  a/k/a Joseph Allen Maldonado,                 )
  a/k/a Joseph Allen Schreibvogel,              )
  a/k/a “Joe Exotic,”                           )
                                                )
                     Defendant.                 )

        NOTICE OF INTENT TO INTRODUCE RULE 404(b) EVIDENCE

       The United States gives notice pursuant to Federal Rule of Evidence 404(b) that it

intends to introduce evidence at trial relating to other crimes or wrongful acts committed

by Defendant Joseph Maldonado-Passage. The evidence is relevant and admissible for the

purpose of proving his motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident with regard to the allegations in Count 1 and Count

2 of the Superseding Indictment.

       Pursuant to Rule 404(b), evidence of other crimes, wrongs, or acts may be admitted

if it is relevant and offered to prove “motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident.” Fed. R. Evid. 404(b).          In

accordance with Huddleston v. United States, the Tenth Circuit has established four

requirements for determining the admissibility of 404(b) evidence:

       (1)    the evidence must be introduced for a proper purpose;
         Case 5:18-cr-00227-SLP Document 64 Filed 03/05/19 Page 2 of 4



       (2)    the evidence must be relevant;
       (3)    the court must make a Rule 403 determination whether the probative
              value of the similar acts evidence is substantially outweighed by its
              potential for unfair prejudice; and
       (4)    the court shall, upon request, issue a limiting instruction.

Huddleston v. United States, 485 U.S. 681, 691-92 (1988); United States v. Tan, 254 F.3d

1204, 1207 (10th Cir. 2001). A defendant is presumed to be protected from unfair prejudice

if those requirements are met. Huddleston, 485 U.S. at 692.

       Count 1 and Count 2 of the Superseding Indictment charge Defendant with use of

facilities of interstate commerce in the commission of a murder-for-hire, in violation of 18

U.S.C. § 1958. (Doc. 1). In brief, Count 1 alleges that in or about November 2017,

Defendant paid Individual 1 money in exchange for Individual 1’s promise to commit the

murder of C.B. It is further alleged that Defendant caused Individual 1 to travel in interstate

commerce and also that Defendant used the mail and facilities of interstate commerce, all

with the intent that the murder of C.B. be committed. Count 2 alleges that on or about

December 8, 2017, Defendant promised and agreed to pay an undercover FBI agent a sum

of money to commit the murder of C.B., and that Defendant used facilities of interstate

commerce with the intent that the murder of C.B. be committed.

       At trial, the government expects the evidence to show that Defendant never actually

paid the undercover FBI agent money for the murder of C.B. However, the government

expects to introduce evidence in the form of audio recordings that in or about March 2018,

Defendant discussed with another person the prospect of paying the same undercover FBI

agent to commit arson.       The conversations regarding the arson plot overlap with

conversations regarding aspects of the murder plots alleged in Count 1 and Count 2.

                                              2
          Case 5:18-cr-00227-SLP Document 64 Filed 03/05/19 Page 3 of 4



       The conversations about using the same undercover FBI agent to commit arson are

relevant to and probative of Defendant’s opportunity, intent, plan, and knowledge for using

the undercover agent to murder C.B., as alleged in Count 2. The probative value of this

evidence is not substantially outweighed by its potential for unfair prejudice and should be

admitted. See United States v. West, 898 F.2d 1493, 1499 (11th Cir. 1990) (holding there

was no error in court admitting evidence, over defendant’s 404(b) objection, of tape-

recorded conversation in which defendant, who was charged with solicitation of murder,

informed government witness that mutual acquaintance might be “next on the hit parade;”

rather, the evidence was admissible as “highly probative of defendant’s criminal intent –

the central factor at issue in his trial”).

       Finally, the Court can issue a limiting instruction similar to Tenth Circuit Pattern

Criminal Jury Instruction 1.30, which reads:

                                     SIMILAR ACTS
       You have heard evidence of other crimes, acts, or wrongs engaged in by the
       defendant. You may consider that evidence only as it bears on the
       defendant’s motive, opportunity, intent, preparation, plan, knowledge,
       identity, absence of mistake or accident, and for no other purpose. Of course,
       the fact that the defendant may have previously committed an act similar to
       the one charged in this case does not mean that the defendant necessarily
       committed the act charged in this case.

       This is merely a notice under Rule 404(b), not a motion to admit the evidence. If

Defendant intends to object to the admission of evidence described in this notice and wants

to be heard on that objection before trial, he should file a motion in limine with argument

specifying his grounds.




                                               3
         Case 5:18-cr-00227-SLP Document 64 Filed 03/05/19 Page 4 of 4




                                         Respectfully submitted,

                                         ROBERT J. TROESTER
                                         First Assistant United States Attorney

                                         s/Amanda Green
                                         AMANDA GREEN
                                         Assistant U.S. Attorney
                                         OBA No. 19876
                                         210 W. Park Avenue, Suite 400
                                         Oklahoma City, Oklahoma 73102
                                         (405) 553-8700 (Office)
                                         (405) 553-8888 (Fax)
                                         Amanda.green@usdoj.gov




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of March, 2019, I electronically transmitted this
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrants:

       Assistant Federal Public Defenders:
       William P. Earley
       Kyle E. Wackenheim


                                                  s/Amanda Green
                                                  AMANDA GREEN




                                              4
